DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on July 6, 2022. Amendments to claims 1, 12 and 19, and cancellation of claims 3 and 14 have been entered. Claims 1-2, 4-13 and 15-20 are pending, of which claims 7 and 17 are withdrawn from consideration as being drawn to non-elected species. Claims 1-2, 4-6, 8-13, 15-16 and 18-20  have been examined. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Final Office action mailed on November 5, 2020 and hence, not repeated here. The rejections and response to arguments are stated below.  
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-2, 4-6, 8-13, 15-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims, which is considered a judicial exception because it falls under the categories of “mental processes” and also “certain methods of organizing human activity” such as commercial interactions including resolution of agreements in the form of contracts” as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 12 is directed to a process. 
	Step 2A – prong one: The limitations of “receiving, by a system operatively coupled to a processor, a current claim for reimbursement of a medical service rendered and receiving adjudication data associated with the current claim, the current claim comprising a claim attribute; accessing a historical data storage to identify a bundle of related claims comprising historical claim data; processing by the system, to determine whether the current claim is associated with the bundle of related claims based on the claim attribute and the historical claim data; in response to determining that the current claim is associated with the bundle of related claims, determining, by the system utilizing a predictive analytical model, context information that relates the current claim and at least one claim from the bundle of related claims based on the claim attribute and the historical claim data; identifying, utilizing the predictive analytical model, one or more claims from the bundle of related claims as one or more future claims for a potential future adjudication based on the determined context information; and determining, by the system, an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims; storing, by the system, information regarding the current claim and the adjudication response determined the current claim with the historical claim data, thereby resulting in updated historical claim data; and training, by the system, the predictive analytical model in real-time based on combining the historical claim data with the updated historical claim data” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers “mental processes” and also “certain methods of organizing human activity” such as commercial interactions including resolution of agreements in the form of contracts. Determining an adjudication response for adjudicating the current claim is indeed a resolution of agreement. That is, other than, a processor of a system, a context analysis component, an adjudication component, an archiving component  and a predictive models development component, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The components (namely the context analysis component, the adjudication component, the archiving component and the predictive models development component), are broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers mental processes and also methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and also “Certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor of a system, and the components (identified above) to perform all the steps. A plain reading of Figures 1-3 and 8 and associated descriptions in at least paragraphs [0029], [0081] and [0087] – [0092] of the Applicant’s specification reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The components are broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The system processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 12 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 12 is not patent eligible. Independent claims 1 and 19 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2, 4-6, 8-11, 13, 15-18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2, 13 and 20, the steps “wherein the predictive analytical model was developed using one or more machine learning techniques in association with analysis of the historical claim data comprising adjudication information for previously adjudicated claims including same or similar attributes to the current claim” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity”. The limitation in these claims also correspond to Mathematical Concepts grouping of Abstract ideas. The additional elements of a predictive analytical model and the one or more machine learning techniques are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Also, these additional elements perform their traditional functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 4-5 and 15, the step “wherein the context information comprises attribute information identifying attributes of the one or more future claims, and predicted timing of reception information of the one or more future claims in the potential future adjudication” describes the information/data used in the process and as such is a further refinement of “mental processes” and also “certain methods of organizing human activity”.
In claims 6 and 16, the steps “wherein the adjudication response is selected from the group consisting of: denying the current claim, approving the current claim at a claimed value, approving the current claim at a reduced value, and deferring adjudication of the current claim until occurrence of a defined event” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity” because these steps describe the rules used in the steps of the process.  
	In claims 8 and 18, the steps “further comprising: performing, by the system, the adjudication response in response to the determining the adjudication response, including automatically effectuating payment of the current claim in response to the adjudication response authorizing payment of the current claim” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity” these steps describe the final steps of the process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.	In response to Applicants arguments on pages 9-10 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The claim(s) recite(s) a method of determining an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims, which is considered a judicial exception because it falls under the categories of “mental processes” and also “certain methods of organizing human activity” such as commercial interactions including resolution of agreements in the form of contracts” as discussed in the rejection. Determining an adjudication response for adjudicating the current claim is indeed a resolution of agreement. Hence the claims recite an abstract idea. 
	The Examiner does not see the parallel between the Applicant’s claims and the claim of Example 39 (herein after Example 39). 
The claim of Example 39 recites: A computer-implemented method of training a neural network for facial detection comprising: 
collecting a set of digital facial images from a database; 
applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; 
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; 
	training the neural network in a first stage using the first training set;
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and 
	training the neural network in a second stage using the second training set. 
Such features are not present in the Applicant’s claims. There is simply no similarity between a method of training a neural network for facial detection and a method for determining, by the system, an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims. Analyzing a set of digital facial images and analyzing claims data related to reimbursement of medical services rendered are not similar at all. Also, the other steps in the analysis of facial images are not found in the Applicant’s analysis of claims data related to reimbursement of medical services rendered. Hence, the Applicant’s claims do not include features that integrate the claims into a practical application nor do they recite significantly more than an abstract idea. Therefore, the Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Krishnamurthy et al. (US Pub. 2021/0209688 A1) discloses technology that facilitates transparency of claim processing for a third-party payer is disclosed. Exemplary implementations may: receive a claim submission from a service provider and/or one or more agents thereof to seek settlement for goods and/or services provided to a beneficiary of a third-party payer; receive beneficiary data from the third-party payer; combine the claim-submission data and the beneficiary data to form claim data; store the claim data in an immutable and appendable format; obtain a determination of a state of the claim that is based at least in part on the claim data; update the claim data by appending the determination of the state of the claim; and provide access to the stored claim data to the third-party payer and the service provider and/or the one or more agents thereof. 
6.	 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

July 27, 2022